

116 HR 6355 IH: To temporarily modify the John H. Chafee Foster Care Program for Successful Transition to Adulthood in response to the COVID–19 pandemic, and for other purposes.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6355IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Langevin (for himself, Ms. Bass, Mr. Bacon, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo temporarily modify the John H. Chafee Foster Care Program for Successful Transition to Adulthood in response to the COVID–19 pandemic, and for other purposes.1.Temporary modifications to the John H. Chafee Foster Care Program for Successful Transition to Adulthood in response to the COVID–19 pandemic(a)Increase in funding(1)GenerallyThe dollar amount specified in section 477(h)(1) of the Social Security Act for fiscal year 2020 is deemed to be $283,000,000—(A)of which $140,000,000 shall be available for the purpose described in section 477(a)(4) of such Act; and(B)the remainder of which shall be available as provided in such section 477(h)(1).(2)Education and training vouchersThe dollar amount specified in section 477(h)(2) of the Social Security Act for fiscal year 2020 is deemed to be $120,000,000—(A)of which $60,000,000 shall be available for the purpose described in section 477(a)(5) of such Act; and(B)the remainder of which shall be available as provided in such section 477(h)(2).(b)Inapplicability of state matching requirement to additional funds(1)In generalIn making payments under section 474(a)(4) of the Social Security Act from the additional funds, the percentage specified in section 474(a)(4)(A)(i) of such Act is deemed to be 100 percent.(2)Additional funds definedIn paragraph (1) of this subsection, the term additional funds means the amounts deemed by subsection (a) to be specified in each of paragraphs (1) and (2) of section 477(h) of the Social Security Act, to the extent the amount involved exceeds the amount specified in the respective paragraph without regard to subsection (a) of this section.(c)Full and expeditious disbursement of fundsThe Secretary of Health and Human Services shall fully disburse the amounts payable to States under section 474(a)(4) of the Social Security Act, and the amounts payable to Indian tribes, tribal organizations, and tribal consortia under section 477(j) of such Act, for fiscal year 2020 as expeditiously as possible.(d)Maximum age limitation on eligibility for assistanceDuring fiscal year 2020, a child may be eligible for services and assistance under section 477 of the Social Security Act until the child attains 26 years of age, notwithstanding any contrary certification made under such section.(e)Elimination of limitation on housing expendituresSection 477(b)(3)(B) of the Social Security Act shall have no force or effect with respect to fiscal year 2020.(f)Elimination of voucher work and education requirements and time limitSection 477(i)(3) of the Social Security Act shall have no force or effect during fiscal year 2020.2.Medicaid outreachThe agency of each State that is responsible for administering the State plan approved under part E of title IV of the Social Security Act, in consultation with such other agencies as are appropriate or interested, shall establish and conduct an outreach program designed to increase the enrollment of individuals who are eligible for medical assistance under the State plan approved under title XIX of such Act by reason of section 1902(a)(10)(A)(i)(IX) of such Act.3.Temporary increase in funding for HUD family unification programIn addition to any amounts otherwise made available for fiscal year 2020 for the family unification program under section 8(x) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)), there is authorized to be appropriated for fiscal year 2020, $20,000,000 for assistance under such section.